UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-2011


MICHAEL EVERRETT HARRIS,

                Plaintiff - Appellant,

          v.

JUDGE PETER J. MESSITTE; ATTORNEY GENERAL LORETTA E. LYNCH,

                Defendants - Appellees.



                               No. 15-2012


MICHAEL E. HARRIS,

                Plaintiff - Appellant,

          v.

U.S. JUDGE PAUL VICTOR NIEMEYER; LORETTA E. LYNCH, Attorney
General,

                Defendants - Appellees.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.    Roger W. Titus, Senior District
Judge. (8:12-cv-03807-RWT; 8:12-cv-03809-RWT)


Submitted:   January 6, 2016                 Decided:   March 8, 2016


Before WILKINSON and GREGORY, Circuit Judges, and DAVIS, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Michael Everrett Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Michael Everrett Harris appeals the district court’s orders

denying   his   motion   for    relief       to    reopen    closed    civil   cases.

Based on our review of the record in these cases and Harris’

informal briefs on appeal, we conclude that these appeals are

frivolous.      See Neitzke v. Williams, 490 U.S. 319, 325, 327

(1989).      Accordingly, we dismiss the appeals.                     See 28 U.S.C.

§ 1915(e)(2)(B) (2012).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this     court   and        argument    would    not    aid   the

decisional process.

                                                                             DISMISSED




                                         3